Title: To Thomas Jefferson from Albert Gallatin, 17 August 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     New York Augt. 17th 1808
                  
                  I return Lowry’s papers. I do not exactly recollect what had passed on the subject, & only remember that there was a statement of facts obtained from the district attorney in which the species & degree of resistance to the deputy marshal were represented as greater than is done by themselves & Mr Smith. In every other respect the representation of Mr Smith is I think correct. The conduct of the land companies has uniformly been contrary to the intention & spirit of the law, & I think the decree of the Supreme Court radically wrong & to have worked a great & extensive injury. It is true that nothing can justify resistance to law. In this instance, however, the parties having suffered a longer imprisonment than was decreed by the court for their offence & being now detained merely on account of their poverty which prevents their paying the fine, the case may be proper for the exercise of a pardon remitting only that fine. I would speak more decisively if I had the former papers before me.
                  The enclosed application of Smissaert a Batavian Consul to export to Batavia certain copper coins called dutes, necessary in the intercourse with the natives of Java had been refused verbally in Washington last winter, and is now renewed with a request to be laid before you, principally, I believe, in order to shew to his Governt. that he has done all he could to obtain a permission.
                  I enclose a letter from the collector of Gloucester (Cape Ann Massts.) together with copies of my answer & of a letter to the dist. attorney, on the subject of forcible opposition to the embargo. Be pleased to return both the letter & copies. I am verbally informed this morning that still more gross proceedings have taken place at Newbury port, a vessel having sailed by force under the protection of a large armed mob assembled on the wharf & who prevented the interference of the custom house officers. The Argus & Wasp will sail this week for that coast; the Revenge is off Nantucket & Matthias Vineyard; the Chesapeak off Block island whence she has already sent eight vessels in. But I could only get four gun boats one of which is stationed at New-port, one at New Bedford, one South of the Barnstable on Cape Cod Peninsula, and the other will go North of the same peninsula, between Barnstable bay & Plymouth. Beyond that we have no stationary force but the two revenue cutters of Boston & Portsmouth & the two Passamaquoddy gun-boats. If the Argus & Wasp do not check the illegal sailing of vessels from that coast & the law proceedings are impotent, we will be placed in an awkward situation. For we cannot much rely on Govr. Sullivan’s exertions.
                  The opposition at Oswego has broken into insurrection, as you will perceive by the enclosed letter from the Collector & those you will receive from the Governor, who has agreed to send one or two companies of militia under one of his Aids to be stationed in that district. I have assured him that the expense would be defrayed by the United States although the militia were called by the State authority, in as much as it was at our request & to avoid the proclamation &a. that it was done. But I do not know how to arrange the details which belong entirely to the War Department. Gen. Dearborn has referred me for orders to the recruiting parties to General Wilkinson to whom I feel some delicacy to give what he may consider as improper interference. I think therefore that in addition to what I have written & may again write to Gen. Dearborn it will be necessary that you should 1. repeat to Gov. Tompkins the assurances that the expence of the militia which he has called on may according to circumstances think necessary to call on the Lakes will be defrayed by the General Government—2. direct the War department to make the necessary arrangements for the regular payment & supply of provisions for such militia—& 3. direct Gen. Wilkinson to order immediately all the recruits in the State of New York, including those in the city to repair about ⅓ to Sacket’s harbour on lake Ontario ⅓ to Oswegatchie on St. Lawrence & ⅓ to Plattsburg on Lake Champlain, in order to assist the collectors in keeping possession of deposits of provisions, pot-ash &a & in detaining vessels & boats sailing forcibly.
                  This is all that strikes me at this moment as necessary & within our power, & I wish you to write to those three persons—(the Governor, Gen. Dearborn, & Gen. Wilkison) only because your letters will produce more effect than mine would.
                  Application was made for leave to transport immediately the North Carolina wheat, on which I wrote a circular in which I have added some relaxations which the situation of that State seemed to require. A copy of that & of sundry letters respecting the Chinese (who has sailed) will be sent to you from Washington.
                  Respectfully Your obedt. Servt.
                  
                     —Albert Gallatin
                     
                  
               